Citation Nr: 1040516	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive respiratory disorder (COPD) and 
emphysema.

2.  Entitlement to service connection for a right hip disorder, 
claimed as secondary to a service-connected right ankle 
disability.

3.  Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April 2004 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The issues of entitlement to an increased rating for a 
right ankle disability and entitlement to service 
connection for a left ankle disorder have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims he has a respiratory disorder, right knee and 
right hip disorders related to his military service.  
Alternatively, he claims his right knee and hip disorders are 
attributable to his service-connected right ankle disability.

The RO denied the claims finding no medical evidence of current 
diagnoses of the right knee or right hip and finding no medical 
nexus linking the Veteran's diagnosed COPD and emphysema to any 
incident of his military service.

The last Supplemental Statement of the Case (SSOC) relating to 
these claims was issued in May 2009.  Shortly thereafter, 
additional, non-duplicative private treatment records relevant to 
all three claims was received.  If a SOC or SSOC is prepared 
before the receipt of further evidence, a supplemental statement 
of the case (SSOC) must be issued to the Veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to the issues because it shows current objective 
findings, to include current diagnoses, and the Veteran's 
contentions.  

The new evidence was submitted by the Veteran's representative in 
April 2010 to the RO in Indianapolis without indication that the 
Veteran would waive local jurisdictional review.  In September 
2010, the Board notes the Veteran's representative noted within 
its statement that "as the accredited representative for the 
appellant, we waive local jurisdiction on this material in order 
to allow review by the Board," but it is unclear what 
"material" was being waived.  Accordingly, the claims must be 
remanded to afford the Veteran adequate due process.

The new evidence, moreover, raises doubt as to whether the claims 
folder currently contains all relevant medical evidence.  A VA 
outpatient treatment record dated September 2002 notes the 
Veteran's diagnosis of COPD, but indicates the Veteran receives 
inhalers from his private physician.  The claims folder also 
includes an August 2005 treatment record from private physician 
Dr. Shawa, relevant to COPD treatment.  The new evidence 
submitted by the Veteran in April 2010 shows private treatment 
for the Veteran's joint and respiratory complaints more recently.  
There is no indication in the record that the RO ever attempted 
to obtain the Veteran's private treatment records and, therefore, 
corrective action is required.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

An examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran's representative further argues that the Veteran has 
never been afforded an adequate examination for his claims.  The 
Veteran was afforded VA examinations in March 2004 and April 
2009, but the Veteran's representative argues these reports are 
incomplete.  That is, in March 2004, the examiners diagnosed the 
Veteran with COPD, small joint effusion of the right knee 
(confirmed on x-ray) and "likely" right hip degenerative joint 
disease (DJD).  A follow-up x-ray of the right hip was not done 
and, more importantly, the March 2004 examiner did not comment as 
to the likely etiology of any of these diagnoses.

In April 2009, the Veteran was afforded an additional VA 
examination where the examiner found no hip or knee abnormality 
on x-ray.  The examiner, however, did not comment on the March 
2004 diagnoses or whether the Veteran had any right hip or right 
knee disorder attributable to his military service or his 
service-connected right ankle disability.  

In short, the Veteran's representative argues the past 
examinations are inadequate because the March 2004 examiner 
provided diagnoses with no etiology opinion and the April 2009 
examiner declined rendering diagnoses, but did not reconcile the 
conflicting medical evidence indicative of diagnoses.  

Indeed, the Veteran most recently provided private treatment 
records indicating 2010 diagnoses of "inclusion body myositis," 
to include of the right thigh, hip and knee.  The 2010 private 
treatment records also indicate current treatment for emphysema.  

The Veteran's service treatment records indicate treatment for a 
severe right ankle sprain in November 1967 and two upper 
respiratory infections in July 1967 and November 1967.  Although 
the Veteran's June 1969 separation examination was within normal 
limits, the examination notes the Veteran's complaints of painful 
joints and shortness of breath.

After service, as indicated above, the Veteran has been seen and 
treated for COPD and emphysema.  The Veteran has also regularly 
complained of a painful right knee and right hip, but the 
evidence is currently ambiguous as to whether the Veteran has 
current diagnoses of the right knee and right hip.  Most recent 
records suggest the Veteran was recently diagnosed with 
"inclusion body myositis" of the right thigh, right knee and 
right hip (among other joints).  

No medical professional, however, has ever opined as to whether 
the Veteran's current diagnoses are related to his military 
service or a service-connected disability.

With regard to secondary service-connection, consideration should 
also be given as to whether the Veteran's right hip or right knee 
disabilities were caused by or aggravated beyond the natural 
progression of the disease due to the right ankle disability.  
See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) 
(stating that service connection on a secondary basis may be 
established by a showing that the current disability was either 
caused by or aggravated by a service-connected disability); 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the 
VA to investigate all possible in-service causes of a veteran's 
current disability, including those unknown to the veteran).  

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2009 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in Indianapolis, 
Indiana, for treatment from May 2009 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his right knee, right hip, 
COPD, emphysema or any other respiratory 
condition, to include Clarian Health or Dr. 
Nordmann; ask the Veteran to complete release 
forms authorizing VA to request his treatment 
records from any private medical doctor 
identified.  These medical records should 
then be requested, and the RO should specify 
that actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

3.  After the above is complete and the above 
mentioned records are obtained, to the extent 
possible, schedule the Veteran for 
appropriate examinations for his claimed 
right hip, right knee and respiratory 
disorders, to determine the extent and likely 
etiology of any orthopedic or respiratory 
condition(s) found.  

With regard to the right hip and right knee, 
the examiner is asked to specifically comment 
on whether the Veteran has any orthopedic or 
neurological disability affecting the right 
hip or right knee caused or aggravated by 
his right ankle disability. The examiner 
should also comment on whether any diagnosed 
orthopedic or neurological disability 
affecting the right hip or right knee is 
directly related to any incident of his 
military service.  

With regard to the respiratory disorder, the 
examiner is asked to specifically comment on 
whether the Veteran's COPD, emphysema or any 
other respiratory condition found is 
etiologically related to his in-service 
treatment for upper respiratory infections, 
complaints of shortness of breath or any 
other incident of his military service.

Pertinent documents in the claims folder must 
be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered, specifically that of the 
private treatment records, the March 2004 VA 
examination and the April 2009 VA 
examination.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After the above is complete, readjudicate 
the Veteran's claims.  If the claims remain 
denied, provide the appellant a supplemental 
statement of the case (SSOC) covering all 
evidence received since the statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

